Citation Nr: 0628248	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 
26, 2002, for the assignment of an increased rating to 10 
percent for residuals of a gunshot wound to the right hand 
with a small scar.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a gunshot wound to the 
right hand with a small scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
December 1975.  

By rating action in January 1999, the RO, in part, granted 
service connection for residuals of a gunshot wound to the 
right hand with a small scar and assigned a noncompensable 
evaluation, effective from April 29, 1998, the date of 
receipt of the veteran's original claim.  38 C.F.R. 
§ 3.400(b)(2)(i).  In May 2002, the Board of Veterans Appeals 
(Board) denied, in part, the veteran's appeal for a 
compensable evaluation for the right hand disability.  The 
veteran and his representative were provided a copy of that 
decision and did not appeal.  

This matter comes before the Board on appeal from a January 
2004 decision by the RO which, in part, granted an increased 
rating to 10 percent for the veteran's right hand disability.  
A subsequent rating decision in June 2004, assigned an 
effective date for the increased rating of September 26, 
2002, the date of receipt of the claim for increase.  
38 C.F.R. § 3.400(o)(2).  The Board remanded the appeal for 
additional development in December 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
an earlier effective date have been obtained by VA.  

2.  The veteran's claim for a compensable evaluation for the 
right hand disability was denied by the Board in May 2002.  

3.  A claim for an increased rating was received on September 
26, 2002.  

4.  By rating action in June 2004, the RO assigned an 
effective date of September 26, 2002 for the grant of an 
increased rating for residuals of a gunshot wound to the 
right hand with a small scar.  

5.  A VA progress note dated June 6, 2002, shows a worsening 
of the veteran's service-connected right hand disability.  

6.  The earliest effective date for the establishment of an 
increased rating to 10 percent for residuals of a gunshot 
wound to the right hand with a small scar is June 6, 2002, 
the date of receipt of an informal claim consisting of a 
report of VA outpatient treatment.  

7.  On January 17, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his appeal of his 
claim for an increased rating for the right hand disability.  


CONCLUSIONS OF LAW

1.  An effective date of June 6, 2002, for the assignment of 
an increased rating to 10 percent for residuals of a gunshot 
wound to the right hand with a small scar is warranted.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(p), 3.155(a), (c), 
3.157, 3.159, 3.400(o) (2006).  

2.  The criteria for withdrawal of a Substantive Appeal of 
the claim for an increased rating for residuals of a gunshot 
wound to the right hand with a small scar, by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for an earlier effective 
date, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

In this case, letters dated in January 2006, fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and the veteran 
was provided all pertinent laws and regulations in the April 
2006 supplemental statement of the case.  The veteran was 
notified of the evidence that was needed to substantiate his 
claim and that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim and to submit any evidence 
in his possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran's 
service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Factual Background

By rating action in January 1999, service connection was 
established for residuals of a gunshot wound to the right 
hand with a small scar and a noncompensable evaluation was 
assigned, effective from April 29, 1998, the date of receipt 
of the veteran's original claim.  38 C.F.R. § 3.400(b)(2)(i).  
The veteran perfected an appeal, in part, to the 
noncompensable evaluation assigned.  In May 2002, the Board 
denied the appeal for a compensable evaluation.  The veteran 
and his representative were provided a copy of the decision 
and did not appeal to the United States Court of Appeals for 
Veterans Claims.  

A claim for an increased rating for the right hand disability 
was received on September 26, 2002.  The veteran enclosed 
copies of private medical reports showing treatment for right 
hand problems from November 2001 to September 2002.  He 
submitted additional private medical records, including some 
duplicates in July and December 2003, which showed additional 
treatment in February and June 2003.  

A VA examination was conducted in September 2003.  

By rating action in January 2004, the RO assigned an 
increased rating to 10 percent for the right hand disability 
effective from October 9, 2002.  A subsequent rating action 
in June 2004, assigned an effective of September 26, 2002, 
for the 10 percent rating.  

Subsequent to the December 2005 Board remand, additional VA 
medical records were obtained and associated with the claims 
file in March 2006.  The additional records showed treatment 
for right hand problems beginning June 6, 2002.  

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

Date of receipt means the date on which a claim, 
information, or evidence was received at the Department of 
Veterans Affairs, except as to specific provisions for 
claims or evidence received in the State Department (§  
3.108), or in the Social Security Administration (§§  
3.153, 3.201), or Department of Defense as to initial 
claims filed at or prior to separation.  However, the Under 
Secretary for Benefits may establish, by notice published 
in the Federal Register, exceptions to this rule, using 
factors such as postmark or the date the claimant signed 
the correspondence, when he or she determines that a  
natural or man-made interference with the normal channels 
through which the Veterans Benefits Administration 
ordinarily receives correspondence has resulted in one or 
more Veterans Benefits Administration offices experiencing 
extended delays in receipt of claims, information, or 
evidence from claimants served by the affected office or 
offices to an  extent that, if not addressed, would 
adversely affect such claimants through no fault of their 
own.  38 C.F.R. § 3.1(r).  

Pertinent VA legal criteria also provide:

Increases:  
(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

Analysis

Initially, it should be noted that VA regulations provide 
that all Board decisions are final on the date stamped on the 
face of the decision, unless the Chairman of the Board orders 
reconsideration, or one of the other exceptions to finality 
apply,.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did request reconsideration of the May 
15, 2002 Board decision that denied a compensable evaluation 
for the right hand disability.  However, the veteran's motion 
for reconsideration was denied by Board letter dated in 
January 2003.  No other exception to finality applies in this 
case.  Hence, the May 2002 Board decision is final as to the 
evidence then of record.  Id.  

In this case, the veteran asserts that the 10 percent 
evaluation recently assigned by the RO in January 2004, 
should be made effective from the date of his original claim 
in 1998, because he believes that his symptoms and the 
problems he has had with his right hand were the same then as 
now.  

As to the veteran's contentions, absent assertions of clear 
and unmistakable error in a prior final decision, there is no 
basis upon which the Board may assign an effective date 
earlier than May 15, 2002, for the right hand disability.  

In this case, the type of claim that is at issue here is one 
for increased disability compensation.  Therefore, the claim 
is subject to the more specific criteria under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) cited above.  Under 
those provisions, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  

Here, the veteran submitted a formal claim for an increased 
rating on September 26, 2002.  The clinical findings on a 
subsequent VA examination in September 2003 showed that the 
veteran's right hand disability had worsened and that the 
clinical findings satisfied the criteria for a higher rating 
of 10 percent under DC 7805-5223.  The RO assigned an 
effective date for the increased rating of September 26, 
2002, the date of receipt his formal claim.  However, an 
earlier VA outpatient report, associated with the claims file 
subsequent to the January 2004 rating decision, showed 
increased symptomatology in June 2002.  At that time, the 
veteran was seen by occupational therapy for possible carpal 
tunnel syndrome of the right wrist and hand manifested by 
pain, numbness, and difficulty using the right hand.  
Although service connection is not established for carpal 
tunnel syndrome, the symptomatology of the veteran's right 
hand at that time was equivalent to the criteria for the 10 
percent rating awarded by the RO and effective in September 
2002.  In fact, the Board notes that the evidence of record 
does not show that carpal tunnel syndrome of the right wrist 
has ever been confirmed and the basis of the increased rating 
was that there was medical evidence of record of residual 
pain, decreased strength, and decreased sensation in the 
veteran's right hand which was shown in June 2002.  In any 
event, the Board finds that the June 6, 2002 VA outpatient 
report meets the criteria for an informal claim under 
38 C.F.R. § 3.157(b)(1) and was received within one year of 
receipt of a formal claim for increase.  Therefore, the Board 
finds that, in resolving reasonable doubt in favor of the 
veteran, an effective date of June 6, 2002, based on an 
informal claim is warranted.  38 C.F.R. § 3.155; see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).

Increased Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In this case, 
the veteran has withdrawn his appeal of the claim for an 
increased rating for residuals of a gunshot wound to the 
right hand with a small scar.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal of the claim for 
an increased rating for residuals of a gunshot wound to the 
right hand with a small scar, and this issue is dismissed.  


ORDER

An effective date of June 6, 2002, for the assignment of an 
increased rating to 10 percent for residuals of a gunshot 
wound to the right hand with a small scar, is granted, 
subject to VA regulations concerning the payment of monetary 
benefits.  

The appeal of the claim for an increased rating for residuals 
of a gunshot wound to the right hand with a small scar, is 
dismissed.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


